Brown, J.,
dissenting. The majority opinion approves the commission’s finding in this ease that the Ohio Bell Telephone Company’s service to its Cleveland subscribers is inadequate. This finding by the commission was based solely on its conclusion that the average Cleveland subscriber wants to call the suburban Northfield area once per year and must pay a toll charge in order to do so.
*58The evidence to which the majority points as justifying its finding of inadequate service by Bell consists of a calling index from Cleveland to Northfield. The number of annual calls to the Northfield area from the 17 exchanges in the Cleveland area roughly equals the number of Cleveland subscribers. The evidence shows that the metropolitan exchanges are not equally responsible for these calls. Some of these exchanges are responsible for few calls to Northfield. By far the largest number of calls come from contiguous exchanges with which Northfield residents have more numerous social and business ties or from the mid-town exchange, the Cleveland shopping and business center to which all suburbs are oriented. These calls can now be made for toll charges approximately equal in total amount to the amount which will be charged under two-way extended-area service. This is evidence of adequate rather than inadequate service. The effect of ordering two-way extended-area service will be to transfer the financial burden of this traffic from the persons now making toll calls to Cleveland subscribers generally.
A finding of inadequate service in a hearing under Section 4905.06, Eevised Code, is a prerequisite of a commission order under Section 4905.381, Eevised Code.
Since there is no evidence of inadequate service by Ohio Bell to its Cleveland subscribers, two-way toll-free extended-area service could not lawfully' be ordered.
Two-way extended-area service for Northfield should not depend upon need of Cleveland subscribers to call Northfield, for such a need is fictional or at all events will always be substantially behind the need of the suburb.
Where two telephone companies are involved, one in the metropolitan area and another in the suburb, reasonable regulation would require that cost factors which are peculiar to and required by the needs of the suburb should be allocated to the company serving the suburb and recovered by it in the usual manner, while the expense related to benefits that inure to subscribers in the metropolitan area (if any) might be charged without complaint to the metropolitan subscribers.
The investment which will be required by Ohio Bell to provide for the needs of Northfield in this case will amount to *59$631,379, while the investment required of Western Reserve will he only $321,402. The fiction of the average Cleveland subscriber need in this case and the foreseeable effect of this precedent in similar Cleveland suburban community cases will impose a cost of $5,000,000 upon the Cleveland subscribers who were so lacking in interest in these proceedings that none of them appeared or testified that service to Northfield was needed or that Cleveland customers generally were willing to pay for the service here ordered.*
That other jurisdictions handle the same problem on a more reasonable basis is indicated by the remarks in Re Cazenovia Telephone Corp., 8 Public Utilities Reports 3d 41, where the following is found:
“Intercompany foreign exchange service * * * has been a troublesome problem of far more importance than the number of people affected by it.
“The independent telephone companies are anxious to protect their boundary lines. There are a very few of their customers in general located near the boundary line who desire service from a different exchange than the one they would normally be served from. If that exchange is located in the territory of another company, the problem can be solved in one of two ways: first, by changing the boundary line, which all companies are reluctant to do and which would mean large numbers of complaints and hearings and the expenditure of much time and energy by all concerned. The second alternative is the method of intercompany foreign exchange service now in general use under a tariff where a customer desiring the service can obtain it. This service is particularly designed to meet the desires of the customer so that he may have telephone service where his community of interest exists. * * *.
Í £ # # *
“The subscriber taking normal exchange service either *60must pay the rates fixed in the tariff or go without service. The customer taking intercompany foreign exchange service is not required to do so unless he desires it upon the ground that it is a matter of convenience or economy. If he takes service from the normal company, he can talk to everyone he can communicate with if he has intercompany foreign exchange service, possibly not quite as expeditiously and perhaps with higher costs; but the service from the foreign company is a special service and, like all other special services, should be fully compensatory so that it will not be a burden on the great bulk of customers who neither have nor desire such service. (See opinion of Chairman Maltbie in case 12326, 64 PUE NS at p. 71.) ”
The order of the Public Utilities Commission of Ohio is unlawful and unreasonable.
HERBERT, J., concurs in the foregoing dissenting opinion.

Commission administrative order No. 160 contains the following: “Willingness of a substantial majority of the subscribers to pay appropriate rates is a basic and necessary condition to the institution of ‘extended area service.’ The demands of a few subscribers should not force the institution of a more costly telephone service contrary to the wishes of a majority of the subscribers.”